Citation Nr: 1134106	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
  
1.  Entitlement to service connection for dental treatment.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for hemorrhoids. 

4. Entitlement to an initial compensable disability rating for Athlete's foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to September 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a noncompensable disability rating for the Veteran's Athlete's foot.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in April 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

As a final introductory matter, the Board notes that, at the April 2011 Travel Board hearing the Veteran's representative discussed the Veteran's nail condition, to include hammertoe.  Significantly, however, it is unclear from the evidence of record whether he intended to file a claim of service connection for this nail condition.  As the AOJ has not yet adjudicated this issue, the Board does not have jurisdiction, and it is referred back to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable disability rating for Athlete's foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his April 2011 Travel Board hearing, the Veteran indicated his desire to withdraw his appeal seeking service connection for dental treatment, a cervical spine condition, and hemorrhoids.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of service connection for dental treatment, a cervical spine condition, and hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In April 2011, the Veteran testified during a Travel Board Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran's representative stated that he wished to withdraw the issues of entitlement to service connection for dental treatment, a cervical spine condition, and hemorrhoids.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to those issues.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issues of entitlement to service connection for dental treatment, a cervical spine condition, and hemorrhoids, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for dental treatment, a cervical spine condition, and hemorrhoids and they are dismissed.


ORDER

Entitlement to service connection for dental treatment is dismissed.

Entitlement to service connection for a cervical spine condition is dismissed.

Entitlement to service connection for hemorrhoids is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an initial compensable disability rating for Athlete's foot.  

In this particular case, the May 2009 VA examination is too remote in time to address the current severity of the Veteran's service-connected Athlete's foot.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  At the April 2011 Travel Board hearing, the Veteran stated that he believed his May 2009 VA examination was inadequate.  Additionally, he reported that the VA examiner did not thoroughly examine the condition of his feet.  Furthermore, the Veteran reported that he was prescribed an antifungal oral medication for his foot condition.  However, it remains unclear if the medication is a corticosteroid or immunosuppressive drug.  Moreover, the Veteran's VA outpatient treatment records note that he had a condition covering 25 percent of the dorsum of his feet.  However, the treatment record did not document what percent of the Veteran's entire body or of the exposed area was affected by the Veteran's Athlete's foot. 
Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his Athlete's foot.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1) The Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected Athlete's foot.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's Athlete's foot, with particularity to the criteria for the appropriate diagnostic codes.  Specifically, the examiner should state the percentage of the Veteran's entire body and the of exposed areas affected by Athlete's foot.  Additionally, the examiner should state if the Veteran is undergoing systemic therapy, such as corticosteroids or immunosuppressive drugs, for his Athlete's foot, and if so, the duration of time he has been taking these medications.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  Thereafter, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


